IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44248

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 807
                                                )
       Plaintiff-Respondent,                    )   Filed: December 7, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
EMILY ROSE BAKER,                               )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Emily Rose Baker pleaded guilty to possession of a controlled substance with the intent
to deliver, Idaho Code § 37-2732(a)(1)(A). The district court imposed a unified nine-year
sentence, with three years determinate. Baker filed an Idaho Criminal Rule 35 motion, which the
district court denied. Baker appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the


                                                1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of an I.C.R. 35 motion cannot be used as a vehicle to review the underlying sentence
absent the presentation of new information. Id. Because no new or additional information in
support of Baker’s I.C.R. 35 motion was presented, the district court did not abuse its discretion.
Baker’s I.C.R. 35 motion is affirmed.




                                                2